DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-8 and 10-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al., US 2010/0053861, in view of Forutanpour et al., US 2014/0081634.
In regard to claim 1, Kim et al., US 2010/0053861, discloses an imaging apparatus comprising: 
a transparent casing (see figure 2, element 103 and para 84); 
an imaging unit that is arranged in the casing and acquires a captured image of a subject (see figure 1, element 121 and para 29); 

a sound collection unit that acquires audio or an ambient sound (see figure 1, element 122 and para 31);  and 
a display control unit (see figure 1, element 180 and para 56-58).
The Kim reference does not specifically discloses a text generation unit that generates a text based on the audio or the ambient sound acquired by the sound collection unit; and wherein the display control unit displays the text generated by the text generation unit on the display unit.
Forutanpour et al., US 2014/0081634, discloses an imaging system with an audio processing engine which generates a text based on the audio acquired by the audio capture and positioning module 130 (see para 34) and the controller displays the text generated by the text generation unit on the display unit (see para 24-25).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention (AIA ) to have been motivated to modify Kim et al., US 2010/0053861, in view of Forutanpour et al., US 2014/0081634, to have a text generation unit that generates a text based on the audio or the ambient sound acquired by the sound collection unit; and wherein the display control unit displays the text generated by the text generation unit on the display unit, in order to the user to quickly and easily key portions of words spoken by people or objects in their field of view.
In regard to claim 2, Kim et al., US 2010/0053861, in view of Forutanpour et al., US 2014/0081634, discloses the imaging apparatus according to claim 1.  The Kim 
In regard to claim 3, Kim et al., US 2010/0053861, in view of Forutanpour et al., US 2014/0081634, discloses the imaging apparatus according to claim 1.  The Forutanpour reference discloses further comprising: 
an image analysis unit that performs image analysis on the captured image acquired by the imaging unit, wherein the text generation unit generates the text based on a result of the image analysis of the image analysis unit (see para 41: text is generated and positioned for display based on motion tracking from the image analysis).
In regard to claim 4, Kim et al., US 2010/0053861, in view of Forutanpour et al., US 2014/0081634, discloses the imaging apparatus according to claim 1.  The Forutanpour reference discloses wherein the display control unit displays an animation composed of the text generated by the text generation unit on the display unit (see para 24, 25, and 38: displays speech bubbles).
In regard to claim 5, Kim et al., US 2010/0053861, in view of Forutanpour et al., US 2014/0081634, discloses the imaging apparatus according to claim 1.  The Forutanpour reference discloses wherein the display control unit displays, on the display unit, an animation that is composed of the text generated by the text generation unit and 
In regard to claim 6, Kim et al., US 2010/0053861, in view of Forutanpour et al., US 2014/0081634, discloses the imaging apparatus according to claim 1.  The Kim reference discloses wherein the display unit is arranged inside the casing (see figure 2, element 151).
In regard to claim 7, Kim et al., US 2010/0053861, in view of Forutanpour et al., US 2014/0081634, discloses the imaging apparatus according to claim 1 discloses wherein the display unit is formed of a plurality of display units that are parallelly arranged at intervals in the casing (see Kim: para 38), and the display control unit displays the text generated by the text generation unit on each of the plurality of display units (see para 37-38).
In regard to claim 8, Kim et al., US 2010/0053861, in view of Forutanpour et al., US 2014/0081634, discloses the imaging apparatus according to claim 1.  The Forutanpour reference discloses wherein the text generation unit decides at least one of a size, a shade, or a font of the generated text depending on the text (see para 33 and 38).
In regard to claim 10, Kim et al., US 2010/0053861, in view of Forutanpour et al., US 2014/0081634, discloses the imaging apparatus according to claim 1.  The Forutanpour references discloses further comprising: a print unit that prints the captured image acquired by the imaging unit and the text generated by the text generation unit in the casing (see figure 8, element 820 and para 108).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention (AIA ) to have been motivated to modify Kim et al., US 
In regard to claim 11, since Kim et al., US 2010/0053861, in view of Forutanpour et al., US 2014/0081634, discloses the imaging apparatus and its operation as described above in regard to claim 1, the method of claim 11 is also disclosed (see claim 1 above).
In regard to claim 12, since Kim et al., US 2010/0053861, in view of Forutanpour et al., US 2014/0081634, discloses the imaging apparatus and its operation as described above in regard to claim 2, the method of claim 12 is also disclosed (see claim 2 above).
In regard to claim 13, since Kim et al., US 2010/0053861, in view of Forutanpour et al., US 2014/0081634, discloses the imaging apparatus and its operation as described above in regard to claim 3, the method of claim 13 is also disclosed (see claim 3 above).
In regard to claim 14, since Kim et al., US 2010/0053861, in view of Forutanpour et al., US 2014/0081634, discloses the imaging apparatus and its operation as described above in regard to claim 4, the method of claim 14 is also disclosed (see claim 4 above).
In regard to claim 15, since Kim et al., US 2010/0053861, in view of Forutanpour et al., US 2014/0081634, discloses the imaging apparatus and its operation as described above in regard to claim 5, the method of claim 15 is also disclosed (see claim 5 above).
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al., US 2010/0053861, in view of Forutanpour et al., US 2014/0081634, as applied to claim 1 above, and further in view of Furutani et al., US 2010/0194,880.

Furutani et al., US 2010/0194,880, discloses an imaging apparatus with a transparent display that display a finder frame (see figure 8, element 2b) that is centered at the imaging unit is disposed in the casing, or the display control unit displays a finder frame centered at the imaging unit on the display unit (see para 39 and 60).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention (AIA ) to have been motivated to modify Kim et al., US 2010/0053861, in view of Forutanpour et al., US 2014/0081634, and further in view of Furutani et al., US 2010/0194,880, wherein a finder frame that is centered at the imaging unit is disposed in the casing, or the display control unit displays a finder frame centered at the imaging unit on the display unit, in order to quickly and easily see the viewing angle of the camera on the display to properly frame the image.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2013/0293581, discloses an imaging system with a transparent display.  US 2013/0260360, discloses an imaging system with a transparent display.  US 2018/0047395, discloses an imaging device with display that displays text information.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEVELL V SELBY whose telephone number is (571)272-7369.  The examiner can normally be reached on Monday-Thursday 6 AM - 3:30 PM; Friday 6-10 AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 571-272-7372.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GEVELL V SELBY/Primary Examiner, Art Unit 2697                                                                                                                                                                                                        



gvs